Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Response to Amendment
Applicant’s amendment, filed11/18/2021 , has been entered and carefully considered.  Claim 1 and 11 are amended. Claims  33-34 cancelled. Claims 1-3, 5, 11-13, 15, 21, 23-27, and 29-32 are pending. 
                                            Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 11, 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting AH 1801    R1 -1800205 (hereinafter referred as 3GPP document) in view of Yi et al. (US 2020/0336249 A1) and further in view of Yi et al. (US 2020/0288482 A1, herein after referend as Yi’482).

Regarding claim 1, 3GGP document discloses a wireless communication method, comprising (Page 3, section 31. Fig. 1 discloses the method of stopping the uplink transmission): receiving, by a terminal, a first message, the first message being used to instruct the terminal to stop Uplink (UL) transmission (Section 3.1, paragraph 2, pre-emption or suspending indication, received the UE from the base station); when the first message is received after a signaling configured for scheduling the UL transmission  (Section 3.1, Page 3-4, Fig. 1, suspending indication is signaled to the pre-empted eMBB UE by a dedicated DCI. The UL grant scheduling URLLC PUSCH can be reused as the dedicated DCI carrying suspending indication. An eMBB UE can be configured to monitor the dedicated DCI for suspending indication. Typically, a UL pre-emption may occupy a wide bandwidth which may affect multiple eMBB UE’s PUSCH. Therefore, gNB needs to send multiple PDCCHs to suspend the UEs being affected. The PDCCH overhead used for UL suspending signaling would be increased, especially when URLLC traffic load increases) and a service type corresponding to the UL transmission has a lowest priority, stopping, by the terminal, the UL transmission in response to the first message (Section 3.1, Page 3-4, Fig. 1, it is similar to the framework of DL pre-emption indication. A group common PDCCH carrying 
3GPP document does not disclose the mechanism of following limitations. 
In an analogous art, Yi discloses wherein the UL transmission is one of multiple UL transmissions, and the multiple UL transmissions are classified by service types (Paragraphs 0177, 0180 and 0188). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yi to the system of 3GPP document to provide method and apparatus for supporting mixed numerologies for ultra-reliable low latency communication (URLLC) usage scenarios in a wireless communication system (Abstract, Yi).

The combination of 3GPP document and Yi don’t specifically discloses not stopping, by the terminal, the UL transmission in response to the first message when the service type corresponding to the UL transmission does not have the lowest priority.

In an analogous art, Yi’482 discloses not stopping, by the terminal, the UL transmission in response to the first message when the service type corresponding to the UL transmission does not have the lowest priority  (Paragraphs 0339-0342 disclose the UE may detect indication signal.  The indication signal may be multiplexed with DL data.  When the UE detects indication signal, depending on the priority of data transmission/reception of on-going, the UE may perform different things.  For example, eMBB UEs may assume that indication means invalid resource or blank resource where the indication is applied, and may treat the resource either as punctured or postponed.  Indication may also include validity and a UE may assume the indicated resources are valid only if the signal/indication is detected.  [0341] The UE may perform sensing.  For example, when a UE schedules UL, on the indicated positions, the UE may sense whether there is any on-going DL transmission or not.  If sensing shows no DL transmission, the UE may continue UL transmission.  When sensing, the UE may also sense URLLC UL transmission, and then can stop UL transmission). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yi’482 to the modified system of 3GPP document and Yi to provide a common physical downlink control channel (PDCCH) design for NR.  The group or cell common signaling may be used to indicate resource direction between 
Regarding claim 11, claim 11 recites substantially similar limitations as stated above in claim 1, a terminal to perform the steps of claim 1.
Regarding claims 26 and 32, Yi discloses wherein the service types of the multiple UL transmissions comprise a URLLC service and an eMBB service (Paragraph 0177, 0180 and 0188), and wherein a priority of the URLLC service is higher than that of the eMBB service (Paragraph 0177, 0180 and 0188). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yi to the modified system of Dinan, Vejlgaard and Shimezawa to provide method and apparatus for supporting mixed numerologies for ultra-reliable low latency communication (URLLC) usage scenarios in a wireless communication system (Abstract, Yi).


Claims 2-3, 5, 12-13, 15, 24-25 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting AH 1801    R1 -1800205 (hereinafter referred as 3GPP document) in view of Yi et al. and further in view of Yi et al. (US 2020/0288482 A1, herein after referend as Yi’482). and further in view of Dinan (US 2016/0278083 A1).
Regarding claims 2 and 12, the combination of 3GPP document, Yi and Yi’482  don’t disclose the mechanism of claims 2 and 12. In an analogous art, Dinan discloses wherein the first message is further used to indicate a start point of stopping the UL transmission (Fig. 30, step 3010,  paragraphs 0255-0256 discloses a wireless device receive a message from a base station, at least one message may comprise a plurality of dedicated parameters and comprising a deactivation timer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dinan to the modified system of 3GPP document, Yi and Yi’482  to provide  a MAC command message comprises a bitmap. To stop uplink transmission on the PUCCH secondary cell on subframe and providing technical field in multicarrier communication system (Paragraphs 0255-0256). 

Regarding claims 3 and 13, Dinan discloses determining the start point of stopping the UL transmission according to a timing relationship configured by high-layer signaling (Fig. 30, step 3010,  paragraphs 0255-0256 discloses a wireless device receive a message from a base station, at least one message may comprise a plurality of dedicated parameters and comprising a deactivation timer parameter. At 3020, the wireless device may receive, in subframe n, a media access control (MAC) (higher layer signaling) command indicating deactivation of a first secondary cell and the PUCCH secondary cell.  According to an embodiment, the MAC command comprises a bitmap. [0257] At 3030, the wireless device may stop uplink transmission on the PUCCH secondary cell on subframe n+8.  At 3040, the wireless device may stop uplink transmission on the first secondary cell before subframe n+8). 



Regarding claims 5 and 15, Dinan discloses determining an end point of stopping the UL transmission based on a time-domain resource for the UL transmission (Paragraphs 0146-0147, 0161, 0179, 0218, 0220 disclose when the pTAG TAT is not running, an sTAG TAT may not be running.  When the TAT associated with an sTAG expires: uplink transmission may be stopped. The sCellDeactivationTimer is maintained in both eNB and UE and it is important that both UE and eNB stop, start and/or restart timer in the same TTI. he sCellDeactivationTimer in the UE may not be in-sync with the corresponding sCellDeactivationTimer in the eNB.  Also eNB starts monitoring and receiving CSI (CQI/PMI/RI/PTI) according to the predefined timing in the same TTI and/or after UE starts transmitting the CSI.  If the CSI timings in UE and eNB are not coordinated based on a common standard or air interface signaling the network operation may result in inefficient operations and/or errors) ; 
wherein the end point of stopping the uplink transmission comprises: an ending boundary of a first slot for the UL transmission (Figs. 15A-15B, 16A-16B, 17 Paragraphs 0196-0197); 
or an ending boundary of a first slot after a receiving time for the first message in slots for the UL transmission (Figs. 15A-15B, 16A-16B, 17 Paragraphs 0196-0197) ;
 or an ending point of the time-domain resource for the UL transmission (Figs. 15A-15B, 16A-16B, 17 Paragraphs 0196-0197); 
or, an ending boundary of a last slot for the UL transmission (Figs. 15A-15B, 16A-16B, 17 Paragraphs 0196-0197. Paragraphs 0146-0147, 0161, 0179, 0218, 0220 disclose when the pTAG TAT is not running, an sTAG TAT may not be running.  When the TAT associated with an sTAG expires: uplink transmission may be stopped. The sCellDeactivationTimer is maintained in both eNB and UE and it is important that both UE and eNB stop, start and/or restart timer in the same TTI. he sCellDeactivationTimer in the UE may not be in-sync with the corresponding sCellDeactivationTimer in the eNB.  Also eNB starts monitoring and receiving CSI (CQI/PMI/RI/PTI) according to the predefined timing in the same TTI and/or after UE starts transmitting the CSI.  If the CSI timings in UE and eNB are not coordinated based on a common standard or air interface signaling the network operation may result in inefficient operations and/or errors). T
herefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dinan to the modified system of 3GPP document, Yi and Yi’482  to provide  a MAC command message comprises a bitmap. To stop uplink transmission on the PUCCH secondary cell on subframe and providing technical field in multicarrier communication system (Paragraphs 0255-0256). 

Regarding claims 24 and 30, Dinan discloses wherein the first message further contains a time-domain position  (Paragraphs 0146-0147, 0161, 0179, 0218, 0220, 0251, 0255) and a frequency-domain position on which the UL transmission will be stopped  (Paragraphs 0106-0107, 0112. 0130 discloses the mechanism of Base station 401 and wireless device 406 may be configured to 

Regarding claims 25 and 31, Dinan discloses wherein the first message is further used to indicate a symbol index of the start point from which the UL transmission will be stopped (Fig. 30, step 3010,  paragraphs 0255-0256 discloses a wireless device receive a message from a base station, at least one message may comprise a plurality of dedicated parameters and comprising a deactivation timer parameter. At 3020, the wireless device may receive, in subframe n, a media access control (MAC) command indicating deactivation of a first secondary cell and the PUCCH secondary cell.  According to an embodiment, the MAC command comprises a bitmap. [0257] At 3030, the wireless device may stop uplink transmission on the PUCCH secondary cell on subframe n+8.  At 3040, the wireless device may stop uplink transmission on the first secondary cell before subframe n+8) ; and stopping, by the terminal, the UL transmission in response to the first message comprises (Fig. 30, step 3010,  paragraphs 0255-0256, 0258): stopping, by the terminal, the UL transmission from the symbol index indicated by the first message (Fig. 30, step 3010,  paragraphs 0255-0256 discloses a wireless device receive a message from a base station, at least one message may comprise a plurality of dedicated parameters and comprising a deactivation timer parameter. a bitmap. Further paragraph 0214 disclose a wireless device (UE) may receive at least one message comprising configuration parameters of one or more secondary cells in a plurality of cells.  The plurality of cells are grouped into a plurality of physical uplink control channel (PUCCH) groups. The wireless device receives an activation/deactivation media-access-control control element (MAC CE) in subframe n. The activation/deactivation MAC CE indicates activation of the PUCCH secondary cell.  In an example embodiment, the wireless device may start or restart a deactivation timer associated with the PUCCH secondary cell in subframe n+8.  The wireless device may start transmitting channel state information (CSI) fields on the PUCCH secondary cell in subframe n+8+k.  The parameter k may be an integer number depending, at least in part, on when a detection attempt, by the wireless device, for the PUCCH secondary cell is successful.  The parameter k may also depend, at least in part, on when a measured CSI for the PUCCH secondary cell is available).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dinan to the modified system of 3GPP document, Yi and Yi’482   to provide  a MAC command message comprises a bitmap. To stop uplink transmission on the PUCCH secondary cell on subframe and providing technical field in multicarrier communication system (Paragraphs 0255-0256). 

Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP document in view of Yi et al. and further in view of Yi’ 482 and further in view of Smaini et al. (US 2017/0195113 A1). 
Regarding claims 21 and 27,  the combination of 3GPP document, Yi and Yi’482  don’t disclose the mechanism of claims 21 and 27. In analogous art, Smaini discloses wherein the UL transmission is one of two types of UL transmissions, a type of transmission being configured for transmitting data and the other type of transmission being configured for transmitting control signaling (Paragraphs 0086-0088 discloses type of the uplink transmission comprises one of: a control signaling transmission;  or a data signaling transmission). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Smaini to the modified system of 3GPP document, Yi and Yi’482  to provide generating signals for uplink communications using the polar loop modulation technique (Abstract, Smaini).


Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP document in view of Yi et al. and further in view of Yi’ 482  and further in view of Du (US 2020/0205140 A1).
Regarding claims 23 and 29,  the combination of 3GPP document, Yi and Yi’482  don’t disclose the mechanism of claims 23 and 29. In analogous art, Du discloses wherein the first message is group common downlink control information (Paragraphs 0142, 0146 and 0147 discloses the first indication carried in a group common DCI). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Du to the modified system of 3GPP document, Yi and Yi’482   to provide a transmission control method includes generating, by a first device, transmission control information, and sending the transmission control information to the .



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 11-13, 15, 21, 23-27 and 29-34 have been fully considered but they are not persuasive.  
Regarding claim 1, Applicant argued that “when the first message is received after a signaling configured for scheduling the UL transmission and a service type corresponding to the UL transmission has a lowest priority, stopping, by the terminal, the UL transmission in response to the first message”.
Examiner respectfully disagrees.
3GPP document discloses in section 3.1, paragraph 2, pre-emption or suspending indication, received the UE from the base station. Section 3.1, Page 3-4, Fig. 1, suspending indication is signaled to the pre-empted eMBB UE by a dedicated DCI. The UL grant scheduling URLLC PUSCH can be reused as the dedicated DCI carrying suspending indication. An eMBB UE can be configured to monitor the dedicated DCI for suspending indication. Typically, a UL pre-emption may occupy a wide bandwidth which may affect multiple eMBB UE’s PUSCH. Therefore, gNB needs to send multiple PDCCHs to suspend the UEs being affected. The PDCCH overhead used for UL suspending signaling would be increased, especially when URLLC traffic load increases. 3GPP document discloses a service type corresponding to the UL transmission has a lowest priority rules between grant-free resources and grant-based resources need to be defined (service type corresponding to the UL transmission has a lowest priority). Considering the latency and reliability requirement, URLLC data are preferred to be transmitted using UL grant-free resources. However, there may be collision between different UEs if using grant-free resources. Grant-based resources can also be used given that interference is controlled by gNB. However, a grant-based resources for low priority services may not be feasible for URLLC services in terms of latency and reliability. Therefore, handling collision of grant-free transmission and grant-based transmission for services with different priorities leads to stopping the transmission of uplink transmission. Thus the resources/services which can create interference, system will assign low priorities to those services/resources in order to avoid collision and hence transmit UL transmission suspending indication
Applicant’s specification (US 2020/0374905 A1) discloses 0072-0073, there are two ways for stopping the UL transmission if a reason for stopping the UL transmission may be known to the terminal.  For example, a specific type of other UL transmission that triggers stopping of the UL transmission may be indicated in the first message, and thus the terminal may compare a priority of the other UL transmission with that of the UL transmission instructed to be stopped.  If the priority of the UL transmission instructed to be stopped is higher than that of the other UL transmission, the terminal may not stop the UL transmission, and if the priority of the UL transmission instructed to be stopped is lower than that of the other UL transmission, the terminal may stop the UL transmission. Or, the reason for stopping the UL transmission may be unknown to the terminal.  In such case, the terminal may determine the priority sequence of the UL transmission among multiple UL transmissions, and determine whether to stop the UL transmission based on the determined priority sequence.  For example, if the priority of the UL transmission is the lowest in all the multiple UL transmissions, the UL transmission is stopped, or otherwise the UL transmission is not stopped. 
Examiner noted that applicant claim language does not disclose any service type or reasoning for lowest priority, only recite the action and result, which is the message is received after a signaling configured for scheduling the UL transmission and a service type corresponding to the UL transmission has a lowest priority. However claim language does not disclose any service type or reasoning for lowest priority. 
Thus under broadest reasonable interpretation (MPEP section 2111) of service type and knowing the lowest priority (UL grant-free resources are configured for URLLC data transmission, priority rules between grant-free resources and grant-based resources), 3GPP document disclose the mechanism of wherein the UL transmission is one of multiple UL transmissions, and the multiple UL transmissions are classified by service types; and when the first message is received after a signaling configured for scheduling the UL transmission and a service type corresponding to the UL transmission has a lowest priority, stopping, by the terminal, the UL transmission in response to the first message.
Arguments are moot regarding not stopping, by the terminal, the UL transmission in response to the first message when the priority of the UL transmission is not lowest in the multiple UL transmissions as examiner cited new reference for above limitation.

Thus rejection of claims 1-3, 5, 11-13, 15, 21, 23-27 and 29-32  under 35 U.S.C. 103 is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2012/0172063 A1) discloses the mechanism of stop indicator (Fig. 6). 
                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ROMANI OHRI/Primary Examiner, Art Unit 2413